                      IN THE UNITED STATES DISTRICT COURT
                     FOR THE WESTERN DISTRICT OF WISCONSIN

PATRICK A. KELLER,

        Plaintiff,
                                                  Case No. 18-cv-945-wmc
   v.

LIZZIE TEGELS, MELINDA DERUS,
OLIVIA SOLBERG, CATHY JESS,
ASHLEY HAKES, CHRISTOPHER
BUESGEN, JODI DOUGHERTY, BRAD
HOMPE and CINDY O'DONNELL,

        Defendants.


                            JUDGMENT IN A CIVIL CASE


        IT IS ORDERED AND ADJUDGED that judgment is entered in favor of

defendants dismissing this case.




        /s/                                                9/25/2019
        Peter Oppeneer, Clerk of Court                     Date
